DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1, 3-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 9 of U.S. Patent No. 10434703. Although the claims at issue are not identical, they are not patentably distinct from each other.
As to claim 1, claims 1 and 9 of 10434703 recite an additive manufacturing process, comprising: creating an aerosol from a powder at a spray generator; charging the aerosol to produce a charged aerosol having a first charge; forming a blanket charge on a deposition surface having a second charge with an opposite polarity from the first charge; selectively removing regions of the blanket charge, leaving charged regions on the deposition surface; and transporting the charged aerosol to the charged regions to form structures on the charged regions from the charged aerosol.  
As to claim 3, claims 1 and 9 of 10434703 recite applying a support material to fill in gaps between the structures.  
As to claim 4, claim 5 of 10434703 recites the surface charging element comprises a corotron.  
As to claim 5, claim 4 of 10434703 recites the charging print head comprises a ionographic print head.  
Claims 2, 7-9, 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 9 of U.S. Patent No. 10434703 in view of Kumar (US 6066285).
As to claims 2, 7-9, 10434703 does not explicitly state comprising applying energy to fuse the structures, curing the thermoplastic powder with a heat source, hot air, or heat roller.
Kumar teaches a method of 3D printing wherein energy is applied to fuse the structures [col 5 line 4-10, col 6 line 59-61].Kumar teaches the process may use polymers which would include both thermosets and thermoplastics [col 8 line 35-40] and applying energy to fuse the structures comprises applying a heat roller, the fusion puts the material into at least a partially melted state and then solidifies so would meet the requirement of thermoplastic “curing” [col 6 line 59-67]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of 10434703 and used thermoplastic powder and heated and cured the powder, as suggested by Kumar, in order to form a 3D part.
As to claim 13, 10434703 teaches moving the deposition surface during the transporting to direct the charged aerosol to regions on the deposition surface.
Kumar teaches a method of 3D printing wherein energy is applied to fuse the structures [col 5 line 4-10, col 6 line 59-61]. Kumar teaches moving the deposition surface during the transporting to direct the charged aerosol to regions on the deposition surface [col 5 line 37-45, Fig 1]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of 10434703 and used thermoplastic powder and heated and cured the powder, as suggested by Kumar, in order to form a 3D part. 
Claims 6 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 4, 5, 9 of U.S. Patent No. 10434703 in view of in view of Goldowsky (US 5103763). Although the claims at issue are not identical, they are not patentably distinct from each other.
As to claims 6 and 12, 10434703 does not explicitly state transport system comprises tubing to contain the spray as the spray moves between the aerosol generator and the deposition surface.
Goldowsky teaches a method of depositing charged particles onto a charged surface [Abstract] wherein tubing (13, 14) contains and receives the spray or mist between the aerosol generator and the deposition surface [Fig 1, col 4 line 41-46]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of 10434703 and utilized the tubing that contains and receive the spray between the aerosol generator before dispensing to the deposition surface, as suggested by Goldowsky, as this configuration had proven effective at depositing charged particles onto a substrate. 
Claims 10 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 9 of U.S. Patent No. 10434703 in view of Bailey (The Science and Technology of Electrostatic Powder Spraying, Transport, and Coating). Although the claims at issue are not identical, they are not patentably distinct from each other.
As to claims 10 and 11, 10434703 does not state aerosolizing a powder with gas flow to produce an aerosol powder and a transport system to transport the aerosol powder from the aerosol generator to nd flow of gas having an aerosol charging element to apply charge opposite of the blanket charge to the aerosol powder during transporting.
Bailey teaches a method of depositing charged powder particles onto a surface [Abstract] wherein an aerosol generator to aerosolize material by first flow of air [Page 86, last paragraph] and a transport system(pipe and charge gun) where the powder is blown by a 2nd flow of air  comprising with an aerosol charging element (charging gun) that applies charge [Page 86, last paragraph]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Kumar and utilized an aerosol generator using a first air flow, transport system using a 2nd air flow, and aerosol charging element to aerosolize the powder ---and apply- charge to powder while transporting in an aerosol, as suggested by Bailey, as this configuration had proven effective at depositing charged particles onto a substrate.   
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 7-9 form a circular dependency that makes it unclear as to what limitations are required by the claim or whether the claims are further limiting, claims 2-6 inherit this problem from 9. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Per interview with Julie Reed, claims 1-7 are interpreted as if they are dependent on claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-11, 13---- are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (US 6066285) in view of Bailey (The Science and Technology of Electrostatic Powder Spraying, Transport, and Coating).
As to claim 1, Kumar teaches an additive manufacturing process wherein: charging a powder source (40) [col 5 line 37-45, Fig 1] transporting the charged powder to a deposition surface (21) to form structures [col 5 line 10-30, Fig 1]; a surface charging element (24) to apply a blanket charge to the deposition surface [col 5 line 10-30, Fig 1]; a charging print head (25) to selectively remove portions of the blanket charge from the deposition surface [col 5 line 30-40, Fig 1]; the system is configured such that that the powder forms structures on portions of the deposition surface where charge remains the powder having an opposite charge to that of the blanket charge[col 5 line 40- col 6 line 2, Fig 1].
Kumar does not state aerosolizing a powder with gas flow to produce an aerosol powder and a transport system to transport the aerosol powder from the aerosol generator to the deposition surface and the transport system comprising a 2nd flow of gas having an aerosol charging element to apply charge opposite of the blanket charge to the aerosol powder.
Bailey teaches a method of depositing charged powder particles onto a surface [Abstract] wherein an aerosol generator to aerosolize material by first flow of air [Page 86, last paragraph] and a transport system(pipe and charge gun) where the powder is blown by a 2nd flow of air  comprising with an aerosol charging element (charging gun) that applies charge [Page 86, last paragraph]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Kumar and utilized an aerosol nd air flow, and aerosol charging element to aerosolize the powder and apply charge to powder while in an aerosol, as suggested by Bailey, as this configuration had proven effective at depositing charged particles onto a substrate.  
As to claim 2, Kumar teaches applying energy to fuse the structures [col 5 line 4-10, col 6 line 59-61]
As to claim 3, Kumar teaches applying a support material to fill in gaps between the structures [col 4 line 60-67, Fig 5, 6]
As to claim 4, Kumar teaches forming the blanket charge comprises using a corotron [col 5 line 22-28].
As to claims 7, Kumar teaches the process may use polymers which would include both thermosets and thermoplastics [col 8 line 35-40].
As to claims 8 and 9, Kumar teaches applying energy to fuse the structures comprises applying a heat roller, the fusion puts the material into at least a partially melted state and then solidifies so would meet the requirement of thermoplastic “curing” [col 6 line 59-67]
The examiner notes that curing generally refers to the irreversible chemical cross linking process that thermosets undergo. However, the examiner is aware that in the plastic processing industry, “curing” can refer to applying heat to thermoplastic material followed by subsequent hardening, the process is entirely reversible. The examiner has interpreted “curing” to be this heat application step. 
As to claims 10 and 11, Kumar does not state aerosolizing a powder with gas flow to produce an aerosol powder and a transport system to transport the aerosol powder from the aerosol generator to the deposition surface and the transport system comprising a 2nd flow of gas having an aerosol charging element to apply charge opposite of the blanket charge to the aerosol powder during transporting.
Bailey teaches a method of depositing charged powder particles onto a surface [Abstract] wherein an aerosol generator to aerosolize material by first flow of air [Page 86, last paragraph] and a transport system(pipe and charge gun) where the powder is blown by a 2nd flow of air  comprising with an aerosol charging element (charging gun) that applies charge [Page 86, last nd air flow, and aerosol charging element to aerosolize the powder ---and apply- charge to powder while transporting in an aerosol, as suggested by Bailey, as this configuration had proven effective at depositing charged particles onto a substrate.  
As to claim 13, Kumar teaches moving the deposition surface during the transporting to direct the charged aerosol to regions on the deposition surface [col 5 line 37-45, Fig 1].
Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (US 6066285) in view of Bailey (The Science and Technology of Electrostatic Powder Spraying, Transport, and Coating) as applied to claims 1-4, 7-11, 13 above, and in further view of Goldowsky (US 5103763).
As to claim 6, Kumar does not explicitly state the transport system comprises tubing to contain the spray as the spray moves between the aerosol generator and the deposition surface.
Goldowsky teaches a method of depositing charged particles onto a charged surface [Abstract] wherein tubing (13, 14) contains the spray or mist between the aerosol generator and the deposition surface [Fig 1, col 4 line 41-46]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Kumar and utilized the tubing that contains the spray between the aerosol generator and the deposition surface, as suggested by Goldowsky, as this configuration had proven effective at depositing charged particles onto a substrate.  
As to claim 12, Kumar dispensing charged powder on the deposition surface as explained above and does not explicitly state receiving the charged aerosol powder before dispensing.
Goldowsky teaches a method of depositing charged particles onto a charged surface [Abstract] wherein tubing (13, 14) receives the aerosol from and aerosol generator and contains the spray or mist between the aerosol generator and the deposition surface [Fig 1, col 4 line 41-46]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Kumar and utilized the tubing to receive the .  
Claim 5, 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (US 6066285) in view of Bailey (The Science and Technology of Electrostatic Powder Spraying, Transport, and Coating), as applied to claims 1-4, 7-11, 13 above, and in further view of Baecker (US 2017/0192382). Note: this is an alternative rejection of claims 7-9
As to claim 5, Kumar teaches selectively removing areas of blanket charge as explained above and further notes the charging print head comprises laser or other embodiments, but does not explicitly state an ionographic print head.
Baecker teaches an apparatus for 3D printing wherein the charging printhead is either a laser of ionographic printhead as either is capable of forming an charged image [0046]. Thus, lasers and ionographic printheads are art recognized equivalents. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Kumar and simply substituted the laser for an ionographic printhead, as suggested by Baecker, as it has proven effective at forming an image. Moreover, substituting an art recognized equivalent for another is generally recognized to be obvious, see MPEP 2144.06 II. 
As to claims 7, Kumar teaches the process may use polymers which would presumably include both thermosets and thermoplastics [col 8 line 35-40]. 
However, in the alternative, Baecker teaches an apparatus for 3D printing wherein thermoplastic powder is utilized for both the part forming material and the support material [0033, 0046, claim 9]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Kumar and utilized thermoplastic powder as the polymer powder, as suggested by Baecker, as it has proven effective at forming an image. 
As to claims 8 and 9, The combination of Kumar and Baecker teach the powder is a thermoplastic material and Kumar teaches applying energy to fuse the structures comprises applying a heat roller, the 
The examiner notes that curing generally refers to the irreversible chemical cross linking process that thermosets undergo. However, the examiner is aware that in the plastic processing industry, “curing” can refer to applying heat to thermoplastic material followed by subsequent hardening, the process is entirely reversible. The examiner has interpreted “curing” to be this heat application step. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAND MELENDEZ whose telephone number is (571)270-0342.  The examiner can normally be reached on 9 AM- 6 PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARMAND MELENDEZ/             Examiner, Art Unit 1742